DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32 and 34-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a lithium battery device comprising: a lithiated cathode region having a first surface and a second surface; a cathode current collector overlying the first surface of the lithiated cathode region; a solid electrolyte region having a third surface and a fourth surface, the third surface interfacing the second surface, the solid electrolyte region being characterized by a ionic conductivity of at least 10-7S/cm; an anode region having a fifth surface and a sixth surface, the fifth surface interfacing the fourth surface; and an anode current collector overlaying the sixth surface, wherein the anode current collector comprises a layer of aluminum metal; wherein the anode region is formed by in-situ application of a plurality of current pulses between the cathode current collector and the anode current collector; wherein the solid electrolyte region comprises a layer of lithium-stuffed garnet solid electrolyte; and further comprising a dendrite layer within the proximity of the anode region, the plurality of current pulses being configured to remove at least a part of the dendrite layer.  The prior art specifically fails to teach that the plurality of current pulses are configured to remove at least a part of the dendrite layer in addition to forming the anode region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722